Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT
 
THIS SECURITIES PURCHASE AGREEMENT (the "Agreement") is made as of the 1st day
of July, 2014 by and between InterCloud Systems, Inc., a Delaware corporation
(the "Company"), and 31 Group, LLC (the "Investor").
 
WHEREAS, the Company and the Investor are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the Securities Act of 1933, as amended (the "1933 Act"),
and Rule 506 of Regulation D ("Regulation D") as promulgated by the United
States Securities and Exchange Commission (the "Commission") under the 1933 Act
(without limiting any other such exemption which may apply to the transactions
contemplated by this Agreement);
 
WHEREAS, the Company has authorized the issuance of convertible notes, in the
aggregate original principal amount of $1,500,000, in the form attached hereto
as Exhibit A (the "Notes"), which Notes shall be convertible into shares of the
Company's common stock, $0.0001 par value per share (the "Common Stock"), in
accordance with the terms of the Notes;
 
WHEREAS, Investor wishes to purchase, and the Company wishes to sell at the
Closing (as defined below), upon the terms and conditions stated in this
Agreement, (i) a Note in the aggregate original principal amount as set forth in
column (3) on Schedule I hereto (the "Note") (and the Common Stock issuable upon
conversion thereof, collectively, the "Conversion Shares") and (ii) a warrant to
initially acquire up to the aggregate number of additional shares of Common
Stock set forth opposite such Buyer's name in column (4) on the Schedule of
Buyers, in the form attached hereto as Exhibit B (the "Warrants") (as exercised,
collectively, the "Warrant Shares").
 
WHEREAS, the Notes, the Conversion Shares, the Warrants and the Warrant Shares,
are collectively referred to herein as the "Securities" and the offering
contemplated hereby is referred to herein as the "Offering"; and
 
WHEREAS, the parties have agreed that the obligation to repay the Notes shall be
a secured obligation of the Company.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the premises and the
mutual agreements, representations and warranties, provisions and covenants
contained herein, the parties hereto, intending to be legally bound hereby,
agree as follows:
 
1.             Purchase and Sale of Notes and Warrants.
 
1.1           Purchase and Sale of Notes and Warrants. Subject to the
satisfaction (or, where legally permissible, the waiver) of the conditions set
forth in Sections 4.1, the Company shall issue and sell to the Investor, and the
Investor shall purchase from the Company on the Closing Date (as defined below),
a Note in the aggregate original principal amount as set forth in column (3) on
Schedule I hereto along with Warrants to initially acquire up to the aggregate
number of Warrant Shares as is set forth in column (4) on Schedule I hereto (the
"Closing"). In connection with the Closing, the Company shall deliver
irrevocable instructions to its transfer agent (the "Transfer Agent"),
substantially in the form of Exhibit C.
 
 
 

--------------------------------------------------------------------------------

 
 
1.2           Form of Payment. On the Closing Date, (i) the Investor shall pay
the Purchase Price (as defined below) (less the amounts withheld pursuant to
Section 11.12) to the Company for the Note and Warrants to be issued and sold to
the Investor at the Closing, by wire transfer of immediately available funds in
accordance with the Company's written wire instructions and (ii) the Company
shall deliver to the Investor (x) a Note in the aggregate original principal
amount as set forth in column (3) on Schedule I hereto and (y) Warrants to
initially acquire up to the aggregate number of Warrant Shares as is set forth
in column (4) on Schedule I hereto, in each case, duly executed on behalf of the
Company and registered in the name of the Investor or its designee.
 
2.             Purchase Price. The purchase price for the Note and Warrants to
be purchased by the Investor (the "Purchase Price") shall be the amount as set
forth in column (3) on Schedule I hereto.
 
3.             Closing. The Closing shall occur at the offices of Robinson Brog
Leinwand Green Genovese & Gluck PC, 875 Third Avenue, 9th Floor, New York, New
York 10022. The date and time of the Closing (the "Closing Date") shall be 10:00
a.m. (New York City time), on the first (1st) Trading Day (as defined below)
(and including the date hereof if a Trading Day) on which the conditions to the
Closing set forth in Section 4.1 below are satisfied or waived.
 
4.             Closing Conditions; Certain Covenants.
 
4.1            Conditions to the Closing.
 
(a)            Conditions of the Company to the Closing. The obligation of the
Company to sell and issue the Note and the Warrants to the Investor at the
Closing is subject to the fulfillment, to the Company's reasonable satisfaction,
prior to or at the Closing, of each of the following conditions:
 
(i)          Representations and Warranties.  The representations and warranties
of the Investor contained in this Agreement (x) that are not qualified by
"materiality" shall have been true and correct in all material respects when
made and shall be true and correct in all material respects as of the Closing
Date with the same force and effect as if made on such dates, except to the
extent such representations and warranties are as of another date, in which
case, such representations and warranties shall be true and correct in all
material respects as of such other date and (y) that are qualified by
"materiality" shall have been true and correct when made and shall be true and
correct as of the Closing Date with the same force and effect as if made on such
dates, except to the extent such representations and warranties are as of
another date, in which case, such representations and warranties shall be true
and correct as of such other date.
 
(ii)         Purchase Price. At the Closing, the Investor shall have tendered to
the Company the Purchase Price (less the amounts withheld pursuant to Section
11.12) by wire transfer of immediately available funds to the account specified
in writing by the Company prior to the date hereof.
 
 
2

--------------------------------------------------------------------------------

 
 
(iii)        No Injunction. No statute, regulation, order, decree, writ, ruling
or injunction shall have been enacted, entered, promulgated, threatened in
writing or endorsed by any court or governmental authority of competent
jurisdiction which prohibits the consummation of or which would materially
modify or delay any of the transactions contemplated by the Transaction
Documents.
 
(b)           Conditions to the Investor to the Closing. The obligation of the
Investor to purchase the Note and the Warrants to be issued to the Investor at
the Closing is subject to the satisfaction, or (where legally permissible) the
waiver by the Investor, on the Closing Date, of each of the following
conditions:
 
(i)          Representations and Warranties. The representations and warranties
of the Company contained in this Agreement (x) that are not qualified by
"materiality" or "Material Adverse Effect" shall have been true and correct in
all material respects when made and shall be true and correct in all material
respects as of the Closing Date with the same force and effect as if made on
such dates, except to the extent such representations and warranties are as of
another date, in which case, such representations and warranties shall be true
and correct in all material respects as of such other date and (y) that are
qualified by "materiality" or "Material Adverse Effect" shall have been true and
correct when made and shall be true and correct as of the Closing Date with the
same force and effect as if made on such dates, except to the extent such
representations and warranties are as of another date, in which case, such
representations and warranties shall be true and correct as of such other date.
 
(ii)         Performance of the Company.  The Company shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or prior to the Closing Date. The Company shall have
delivered to the Investor on the Closing Date a written certification by an
executive officer of the Company to the foregoing substantially in the form
attached hereto as Exhibit D.
 
(iii)        No Suspension of Trading in or Notice of Delisting of Common Stock.
Trading in the Common Stock shall not have been suspended by the Commission, the
Trading Market or the FINRA (except for any suspension of trading of less than
fourteen (14) days), the Company shall not have received any final and
non-appealable notice that the listing or quotation of the Common Stock on the
Trading Market shall be terminated on a date certain (unless, prior to such date
certain, the Common Stock is listed or quoted on any other Trading Market),
trading in securities generally as reported on the Trading Market shall not have
been suspended or limited, nor shall a banking moratorium have been declared
either by the U.S. or New York State authorities, there shall not have been
imposed any suspension of electronic trading or settlement services by the
Depository Trust Company ("DTC") with respect to the Common Stock that is
continuing, the Company shall not have received any notice from DTC to the
effect that a suspension of electronic trading or settlement services by DTC
with respect to the Common Stock is being imposed or is contemplated (unless,
prior to such suspension, DTC shall have notified the Company in writing that
DTC has determined not to impose any such suspension), nor shall there have
occurred any material outbreak or escalation of hostilities or other national or
international calamity or crisis that has had or would reasonably be expected to
have a material adverse change in any U.S. financial, credit or securities
market that is continuing.
 
 
3

--------------------------------------------------------------------------------

 
 
(iv)        Compliance with Laws. The Company shall have complied with all
applicable federal, state and local governmental laws, rules, regulations and
ordinances in connection with the execution, delivery and performance of this
Agreement and the other Transaction Documents (as defined below) to which it is
a party and the consummation of the transactions contemplated hereby and
thereby, including, without limitation, the Company shall have obtained all
permits and qualifications required by any applicable state securities or "Blue
Sky" laws for the offer and sale of the Securities by the Company to the
Investor).
 
(v)         No Injunction. No statute, regulation, order, decree, writ, ruling
or injunction shall have been enacted, entered, promulgated, threatened in
writing or endorsed by any court or governmental authority of competent
jurisdiction which prohibits the consummation of or which would materially
modify or delay any of the transactions contemplated by the Transaction
Documents.
 
(vi)        No Proceedings or Litigation. No action, suit or proceeding before
any arbitrator or any court or governmental authority shall have been commenced
or threatened in writing, and no inquiry or investigation by any governmental
authority shall have been commenced or threatened in writing, against the
Company or any Subsidiary, or any of the officers, directors or affiliates of
the Company or any Subsidiary, seeking to restrain, prevent or change the
transactions contemplated by the Transaction Documents, or seeking material
damages in connection with such transactions.
 
(vii)       Listing of Securities. All of the Conversion Shares and Warrant
Shares that may be issued pursuant to the Notes and Warrants, respectively,
shall have been approved for listing or quotation on the Trading Market as of
the Closing Date, in each case, and as required, without regard to any
limitations on conversion or exercise set forth in the Notes or Warrants,
respectively, subject only to notice of issuance.
 
(viii)      No Material Adverse Effect. No condition, occurrence, state of facts
or event constituting a Material Adverse Effect shall have occurred and be
continuing.
 
(ix)         Opinion of Counsel. On the Closing Date, the Investor shall have
received an opinion from outside counsel to the Company, dated the Closing Date,
substantially in the form attached hereto as Exhibit E.
 
(x)          Note and Warrants. At the Closing, the Company shall have tendered
to the Investor the Note and Warrants.
 
(xi)         Current Public Information. All reports, schedules, registrations,
forms, statements, information and other documents required to have been filed
by the Company with the Commission since May 31, 2013, pursuant to the reporting
requirements of the 1934 Act, including all material required to have been filed
pursuant to Section 13(a) or 15(d) of the 1934 Act, shall have been filed with
the Commission under the 1934 Act.
 
 
4

--------------------------------------------------------------------------------

 
 
4.2           Securities Law Disclosure; Publicity. The Company shall by 9:00
a.m. (New York City time) on the fourth Trading Day immediately following the
Closing Date, issue a Current Report on Form 8-K (the "Current Report")
disclosing the material terms of the transactions contemplated hereby, and
including the Transaction Documents as exhibits thereto, within the time
required by the 1934 Act. From and after the issuance of the Current Report, the
Company represents to the Investor that the Company shall have publicly
disclosed all material, non-public information delivered to the Investor as of
such time by the Company or any of its subsidiaries, or any of their respective
officers, directors, employees or agents in connection with the transactions
contemplated by the Transaction Documents. The Company shall afford the Investor
and its counsel with a reasonable opportunity to review and comment upon, shall
consult with the Investor and its counsel on the form and substance of, and
shall give due consideration to all such comments from the Investor or its
counsel on, any press release, Commission filing or any other public disclosure
made by or on behalf of the Company relating to the Investor, its purchases
hereunder or any aspect of the Transaction Documents or the transactions
contemplated thereby, prior to the issuance, filing or public disclosure
thereof, and the Company shall not issue, file or publicly disclose any such
information to which the Investor shall reasonably object. For the avoidance of
doubt, the Company shall not be required to submit for review any such
disclosure contained in periodic reports filed with the Commission under the
Exchange Act if it shall have previously provided the same disclosure for review
in connection with a previous filing.
 
4.3           Legends. The Securities may only be disposed of in compliance with
state and federal securities laws. In connection with any transfer of Securities
other than pursuant to an effective registration statement or Rule 144 (as
defined below), to the Company or to an affiliate of the Investor or in
connection with a pledge, the Company may require the transferor thereof to
provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Securities under the
1933 Act. The Investor understands that the certificate or other instrument
representing the Notes and the Warrants and the stock certificates representing
the Conversion Shares and the Warrant Shares, respectively, except as set forth
below, shall bear any legends as required by applicable state securities or
"Blue Sky" laws in addition to a restrictive legend in substantially the
following form (and a stop-transfer order may be placed against transfer of such
stock certificates):
 
[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE][EXERCISABLE]
HAVE BEEN] [THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN]
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER
SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.
 
 
5

--------------------------------------------------------------------------------

 
 
The Company shall use its reasonable best efforts to cause the Transfer Agent to
remove the legend set forth above and to issue a certificate without such legend
to the holder of the Securities upon which it is stamped, or to issue to such
holder by electronic delivery at the applicable balance account at DTC, unless
otherwise required by state securities or "blue sky" laws, at such time as (i)
such Securities are registered for resale under the 1933 Act, or (ii) in
connection with a sale, assignment or other transfer, such holder provides the
Company with an opinion of counsel, in a form reasonably acceptable to the
Company's legal counsel, to the effect that such sale, assignment or transfer of
the Securities may be made without registration under the 1933 Act. In
furtherance of the foregoing, the Company agrees that, following such time as
such legend is not required pursuant to this Section 4.3, the Company shall, no
later than three Trading Days following the delivery by the Investor to the
Company or the Transfer Agent of a certificate representing Conversion Shares or
Warrant Shares issued with a restrictive legend (such third Trading Day, the
"Legend Removal Date"), either: (A) issue and deliver (or cause to be issued and
delivered) to the Investor a certificate representing such Conversion Shares or
Warrant Shares, as applicable, that is free from all restrictive and other
legends or (B) cause the Transfer Agent to credit the Investor's or its
designee's account at DTC through its Deposit/Withdrawal at Custodian (DWAC)
system with a number of shares of Common Stock equal to the number of Conversion
Shares or Warrant Shares, as applicable, represented by the certificate so
delivered by the Investor. If the Company fails on or prior to the Legend
Removal Date to either (i) issue and deliver (or cause to be issued and
delivered) to the Investor a certificate representing the Conversion Shares or
Warrant Shares, as applicable, that is free from all restrictive and other
legends or (ii) cause the Transfer Agent to credit the balance account of the
Investor or its designee at DTC through its Deposit/Withdrawal at Custodian
(DWAC) system with a number of shares of Common Stock equal to the number of the
Conversion Shares or Warrant Shares, as applicable, represented by the
certificate delivered by the Investor pursuant hereto, and if on or after the
Legend Removal Date the Investor purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Investor of shares of Common Stock that the Investor anticipated receiving from
the Company without any restrictive legend, then the Company shall, within three
Trading Days after the Investor's request, pay cash to the Investor in an amount
equal to the Investor's total purchase price (including brokerage commissions,
if any) for the shares of Common Stock so purchased, at which point the
Company's obligation to deliver a certificate or credit the Investor's or its
designee's account at DTC for such shares of Common Stock shall terminate and
such shares shall be cancelled.
 
 
6

--------------------------------------------------------------------------------

 
 
4.4           Short Sales. So long as the Notes remain outstanding, neither the
Investor nor any of its affiliates nor any entity managed or controlled by the
Investor (collectively, the "Restricted Persons" and each of the foregoing is
referred to herein as a "Restricted Person") shall, directly or indirectly,
engage in any Short Sales involving the Company's securities. Notwithstanding
the foregoing, it is expressly understood and agreed that nothing contained
herein shall (without implication that the contrary would otherwise be true)
prohibit any Restricted Person from: (1) selling "long" (as defined under Rule
200 promulgated under Regulation SHO) the Securities; or (2) selling a number of
shares of Common Stock equal to the number of Conversion Shares and/or Warrant
Shares, as applicable, that such Restricted Person is entitled to receive under
a pending Conversion Notice (as defined in the Notes) and/or Exercise Notice (as
defined in the Warrants) but has not yet taken possession of so long as such
Restricted Person delivers the Conversion Shares purchased pursuant to such
Conversion Notice and/or the Warrant Shares purchased pursuant to such Exercise
Notice, as applicable, to the purchaser thereof; provided, however, such
Restricted Person shall not be required to so deliver any such Conversion Shares
subject to such Conversion Notice or the Warrant Shares purchased pursuant to
such Exercise Notice, as applicable, if the Company fails for any reason to
deliver such Conversion Shares and/or Warrant Shares, as applicable, to the
Investor on the applicable settlement date upon the terms and subject to the
provisions of the Notes and/or such Warrant Shares to the Investor on the
applicable settlement date upon the terms and subject to the provisions of the
Warrants, as applicable.
 
5.             Representations and Warranties of the Company. Except as set
forth in the Disclosure Schedules, which Disclosure Schedules shall be deemed a
part hereof and shall qualify any representation or otherwise made herein to the
extent of the disclosure contained in the corresponding section of the
Disclosure Schedules, the Company hereby makes the following representations and
warranties to the Investor as of the Closing Date (the "Representation Date"):
 
5.1           Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware. The Company is duly qualified to transact business and
is in good standing in each jurisdiction in which the failure to so qualify
would have a Material Adverse Effect.
 
5.2           Capitalization and Voting Rights. The authorized capital stock of
the Company and the shares thereof issued and outstanding were as set forth in
the Public Reports (as defined below) as of the dates reflected therein. All of
the outstanding shares of Common Stock have been duly authorized and validly
issued, and are fully paid and nonassessable. Except as set forth in the Public
Reports and this Agreement, there are no agreements or arrangements under which
the Company is obligated to register the sale of any securities under the
Securities Act. Except as set forth in the Public Reports, no shares of Common
Stock are entitled to preemptive rights and there are no outstanding debt
securities and no contracts, commitments, understandings, or arrangements by
which the Company is or may become bound to issue additional shares of the
capital stock of the Company or options, warrants, scrip, rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities
or rights convertible into or exchangeable for, any shares of capital stock of
the Company other than those issued or granted in the ordinary course of
business pursuant to the Company's equity incentive and/or compensatory plans or
arrangements. Except for customary transfer restrictions contained in agreements
entered into by the Company to sell restricted securities or as set forth in the
Public Reports, the Company is not a party to, and it has no knowledge of, any
agreement restricting the voting or transfer of any shares of the capital stock
of the Company. Except as set forth in the Public Reports, the offer and sale of
all capital stock, convertible or exchangeable securities, rights, warrants or
options of the Company issued prior to the applicable Representation Date
complied with all applicable federal and state securities laws, and no
stockholder has any right of rescission or damages or any "put" or similar right
with respect thereto that would have a Material Adverse Effect. Except as set
forth in the Public Reports, there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the Notes, the
Warrants, this Agreement, or the consummation of the transactions described
herein or therein.
 
 
7

--------------------------------------------------------------------------------

 
 
5.3           Authorization; Enforcement. All corporate action on the part of
the Company, its officers, directors and stockholders necessary for the
authorization, execution and delivery of this Agreement, the Notes, the Warrants
(the "Transaction Documents") and the performance of all obligations of the
Company hereunder and thereunder, and the authorization (or reservation for
issuance), sale and issuance of the Notes and the Warrants, and the Common Stock
into which the Notes and the Warrants are convertible or exercisable, as
applicable, have been taken on or prior to the date hereof. Each of the
Transaction Documents has been duly executed by the Company and, when delivered
in accordance with the terms hereof and thereof, will constitute the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except: (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors' rights generally, (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 
5.4           Valid Issuance of the Conversion Shares and Warrant Shares;
Reservation of Shares. Each of the Notes and Warrants has been duly authorized
and, when issued and paid for in accordance with this Agreement, will be duly
and validly issued, fully paid and nonassessable, free and clear of all Liens
imposed by the Company other than restrictions on transfer under this Agreement
and under applicable state and federal securities laws. Upon conversion in
accordance with the Notes or exercise in accordance with the Warrants (as the
case may be), the Conversion Shares and the Warrant Shares, respectively, when
issued and delivered in accordance with the terms of this Agreement and the
Notes or the Warrants, as applicable, for the consideration expressed herein and
therein, will be duly and validly issued, fully paid and non-assessable, free
and clear of all Liens imposed by the Company other than restrictions on
transfer under this Agreement and under applicable state and federal securities
laws. The Company has reserved from its duly authorized capital stock a
sufficient number of shares of Common Stock for issuance of the Conversion
Shares as required by Section 8 of the Notes and Warrant Shares as required by
Section 8 of the Warrants.
 
5.5           Offering.  Subject to the truth and accuracy of the Investor's
representations set forth in Section 6 of this Agreement, the offer and issuance
of the Securities as contemplated by this Agreement are exempt from the
registration requirements of the Securities Act of 1933, as amended (the "1933
Act"), and the qualification or registration requirements of state securities
laws or other applicable blue sky laws. Neither the Company nor any authorized
agent acting on its behalf will take any action hereafter that would cause the
loss of such exemptions.
 
 
8

--------------------------------------------------------------------------------

 
 
5.6           Public Reports. The Company is current in its filing obligations
under the 1934 Act, including, without limitation, as to its filings of Annual
Reports on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports on Form
8-K (collectively, the "Public Reports"). The Public Reports do not contain any
untrue statement of a material fact or omit to state any fact necessary to make
any statement therein not misleading. The financial statements included within
the Public Reports for the fiscal year ended December 31, 2013 and for the
quarterly period ended March 31, 2014 (the "Financial Statements") have been
prepared in accordance with generally accepted accounting principles
("GAAP") applied on a consistent basis throughout the periods indicated and with
each other, except that unaudited Financial Statements may not contain all
footnotes required by generally accepted accounting principles. The Financial
Statements fairly present, in all material respects, the financial condition and
operating results of the Company as of the dates, and for the periods, indicated
therein, subject in the case of unaudited Financial Statements to normal
year-end audit adjustments.
 
5.7           Compliance With Laws. The Company has not violated any law or any
governmental regulation or requirement which violation has had or would
reasonably be expected to have a Material Adverse Effect on its business and the
Company has not received written notice of any such violation.
 
5.8           Violations. The consummation of the transactions contemplated by
the Transaction Documents and all other documents and instruments required to be
delivered in connection therewith will not result in or constitute any of the
following: (a) a violation of any provision of the certificate of incorporation,
bylaws or other governing documents of the Company; (b) a violation of any
provisions of any applicable law or of any writ or decree of any court or
governmental instrumentality; (c) a default or an event that, with notice or
lapse of time or both, would be a default, breach, or violation of a lease,
license, promissory note, conditional sales contract, commitment, indenture,
mortgage, deed of trust, or other agreement, instrument, or arrangement to which
the Company is a party or by which the Company or its property is bound; (d) an
event that would permit any party to terminate any agreement or to accelerate
the maturity of any indebtedness or other obligation of the Company; or (e) the
creation or imposition of any lien, pledge, option, security agreement, equity,
claim, charge, encumbrance or other restriction or limitation on the capital
stock or on any of the properties or assets of the Company.
 
5.9           Consents; Waivers. No consent, waiver, approval or authority of
any nature, or other formal action, by any person, firm or corporation, or any
agency, bureau or department of any government or any subdivision thereof, not
already obtained, is required in connection with the execution and delivery of
the Transaction Documents by the Company or the consummation by the Company of
the transactions provided for herein and therein.
 
5.10          Sarbanes-Oxley Act. The Company is in material compliance with any
and all applicable requirements of the Sarbanes-Oxley Act of 2002 that are
effective as of the date hereof, and any and all applicable rules and
regulations promulgated by the Commission thereunder that are effective as of
the date hereof.
 
5.11         Absence of Litigation. Except as set forth in the Public Reports,
there is no action, suit, proceeding, inquiry or investigation before or by any
court, public board, government agency, self-regulatory organization or body
pending or, to the knowledge of the Company, threatened against or affecting the
Company, the Common Stock or any of the Company's officers or directors in their
capacities as such.
 
 
9

--------------------------------------------------------------------------------

 
 
5.12         Material Changes; Undisclosed Events, Liabilities or Developments.
Since the date of the latest audited financial statements included within the
Public Reports, except as specifically disclosed in a subsequent Public Report
filed prior to the date hereof: (i) there has been no event, occurrence or
development that has had or that could reasonably be expected to result in a
Material Adverse Effect, (ii) the Company has not incurred any liabilities
(contingent or otherwise) other than (A) trade payables and accrued expenses
incurred in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Company's financial
statements pursuant to GAAP or disclosed in filings made with the Commission,
(iii) the Company has not altered its method of accounting, (iv) the Company has
not declared or made any dividend or distribution of cash or other property to
its stockholders or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock and (v) the Company has not issued any
equity securities to any officer, director or affiliate, except pursuant to
existing Company stock option plans. The Company does not have pending before
the Commission any request for confidential treatment of information. Except for
the issuance of the Securities contemplated by this Agreement, no event,
liability, fact, circumstance, occurrence or development has occurred or exists
or is reasonably expected to occur or exist with respect to the Company or its
Subsidiaries or their respective businesses, properties, operations, assets or
financial condition, that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made or deemed
made that has not been publicly disclosed at least one Trading Day prior to the
date that this representation is made.
 
5.13         Intellectual Property. The Company has, or has rights to use, all
patents, patent applications, trademarks, trademark applications, service marks,
trade names, trade secrets, inventions, copyrights, licenses and other
intellectual property rights and similar rights as described in the Public
Reports as necessary or required for use in connection with their respective
businesses and which the failure to so have could have a Material Adverse Effect
(collectively, the "Intellectual Property Rights"). None of, and the Company has
not received a notice (written or otherwise) that any of, the Intellectual
Property Rights has expired, terminated or been abandoned, or is expected to
expire or terminate or be abandoned, within two (2) years from the date of this
Agreement. The Company has not received, since the date of the latest audited
financial statements included within the Public Reports, a written notice of a
claim or otherwise has any knowledge that the Intellectual Property Rights
violate or infringe upon the rights of any Person, except as could not have or
reasonably be expected to not have a Material Adverse Effect. To the knowledge
of the Company, all such Intellectual Property Rights are enforceable and there
is no existing infringement by another Person of any of the Intellectual
Property Rights. The Company has taken reasonable security measures to protect
the secrecy, confidentiality and value of all of their intellectual properties,
except where failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
5.14         Disclosure. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company confirms that neither it nor any other Person acting on its behalf has
provided the Investor or its agents or counsel with any information that it
believes constitutes material, non-public information. The Company understands
and confirms that the Investor will rely on the foregoing representation in
effecting transactions in securities of the Company. All of the disclosure
furnished by or on behalf of the Company to the Investor regarding the Company
and its Subsidiaries, their respective businesses and the transactions
contemplated hereby, including the Disclosure Schedules to this Agreement, is
true and correct in all material respects and does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading. The Company acknowledges and agrees that
the Investor does not make nor has made any representations or warranties with
respect to the transactions contemplated hereby other than those specifically
set forth in Section 6 hereof.
 
 
10

--------------------------------------------------------------------------------

 
 
5.15         No Integrated Offering. Assuming the accuracy of the Investor's
representations and warranties set forth in Section 6, neither the Company, nor
any of its affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of (i) the 1933 Act which would require the registration of any
such securities under the 1933 Act, or (ii) any applicable shareholder approval
provisions of any Trading Market on which any of the securities of the Company
are listed or designated.
 
5.16         Bankruptcy Status; Indebtedness. The Company has no current
intention or expectation to file for reorganization or liquidation under the
bankruptcy or reorganization laws of any jurisdiction within one year from the
applicable Representation Date. All outstanding secured and unsecured
Indebtedness {as defined below) of the Company or any Subsidiary, or for which
the Company or any Subsidiary has commitments, is set forth in the Public
Reports. For the purposes of this Agreement, "Indebtedness" means (x) any
liabilities for borrowed money or amounts owed in excess of $100,000 (other than
trade accounts payable incurred in the ordinary course of business), (y) all
guaranties, endorsements and other contingent obligations in respect of
indebtedness of others, whether or not the same are or should be reflected in
the Company's consolidated balance sheet (or the notes thereto), except
guaranties by endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business; and (z) the present
value of any lease payments in excess of $100,000 due under leases required to
be capitalized in accordance with GAAP. The Company is not in default with
respect to any Indebtedness.
 
5.17         Regulation M Compliance. The Company has not, and to its knowledge
no one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, {ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.
 
5.18          No Disqualification Events. None of the Company, any of its
predecessors, any affiliated issuer, any director, executive officer, other
officer of the Company participating in the offering contemplated hereby, any
beneficial owner of 20% or more of the Company's outstanding voting equity
securities, calculated on the basis of voting power, nor any promoter {as that
term is defined in Rule 405 under the 1933 Act) connected with the Company in
any capacity at the time of sale (each, an "Issuer Covered Person") is subject
to any of the "Bad Actor" disqualifications described in Rule 506(d)(1)(i) to
(viii) under the 1933 Act (a "Disqualification Event"), except for a
Disqualification Event covered by Rule 506(d)(2) or (d)(3). The Company has
exercised reasonable care to determine whether any Issuer Covered Person is
subject to a Disqualification Event.
 
 
11

--------------------------------------------------------------------------------

 
 
6.             Representations and Warranties of the Investor. The Investor
hereby represents, warrants and covenants that:
 
6.1           Authorization. The Investor has full power and authority to enter
into this Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby and has taken all action necessary to authorize
the execution and delivery of this Agreement, the performance of its obligations
hereunder and thereunder and the consummation of the transactions contemplated
hereby and thereby.
 
6.2           No Public Sale or Distribution. The Investor is (i) acquiring the
Notes and the Warrants, (ii) upon conversion of the Notes will acquire the
Conversion Shares and (iii) upon exercise of the Warrants will acquire the
Warrant Shares for its own account, not as a nominee or agent, and not with a
view towards, or for resale in connection with, the public sale or distribution
of any part thereof, except pursuant to sales registered or exempted under the
1933 Act. The Investor is acquiring the Securities hereunder in the ordinary
course of its business. The Investor does not presently have any contract,
agreement, undertaking, arrangement or understanding, directly or indirectly,
with any individual, a limited liability company, a partnership, a joint
venture, a corporation, a trust, an unincorporated organization and a government
or any department or agency thereof (a "Person") to sell, transfer, pledge,
assign or otherwise distribute any of the Securities.
 
6.3           Accredited Investor Status; Investment Experience. The Investor is
an "accredited investor" as that term is defined in Rule 501(a) of Regulation D.
The Investor can bear the economic risk of its investment in the Securities, and
has such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of an investment in the Securities.
 
6.4           Reliance on Exemptions. The Investor understands that the
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
the Investor's compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Investor to acquire the Securities.
 
6.5           Information. The Investor and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Securities
which have been requested by the Investor. The Investor and its advisors, if
any, have been afforded the opportunity to ask questions of the Company. Neither
such inquiries nor any other due diligence investigations conducted by the
Investor or its advisors, if any, or its representatives shall modify, amend or
affect the Investor's right to rely on the Company's representations and
warranties contained herein. The Investor understands that its investment in the
Securities involves a high degree of risk. The Investor has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Securities.
The Investor is relying solely on its own accounting, legal and tax advisors,
and not on any statements of the Company or any of its agents or
representatives, for such accounting, legal and tax advice with respect to its
acquisition of the Securities and the transactions contemplated by this
Agreement.
 
 
12

--------------------------------------------------------------------------------

 
 
6.6           No Governmental Review. The Investor understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
 
6.7            Validity; Enforcement; No Conflicts. This Agreement and each
Transaction Document to which the Investor is a party have been duly and validly
authorized, executed and delivered on behalf of the Investor and shall
constitute the legal, valid and binding obligations of the Investor enforceable
against the Investor in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or to applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors' rights and remedies. The execution, delivery and performance by the
Investor of this Agreement and each Transaction Document to which the Investor
is a party and the consummation by the Investor of the transactions contemplated
hereby and thereby will not (i) result in a violation of the organizational
documents of the Investor or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Investor is
a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities or "Blue Sky" laws)
applicable to the Investor, except in the case of clause (ii) above, for such
conflicts, defaults or rights which would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of the
Investor to perform its obligations hereunder.
 
6.8           Organization and Standing. The Investor is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of New York.
 
6.9           Brokers or Finders. The Investor represents and warrants, to the
best of its knowledge, that no finder, broker, agent, financial advisor or other
intermediary, nor any purchaser representative or any broker-dealer acting as a
broker, is entitled to any compensation in connection with the transactions
contemplated by this Agreement or the transactions contemplated hereby.
 
6.10         Ability to Perform. There are no actions, suits, proceedings or
investigations pending against Investor or Investor's assets before any court or
governmental agency (nor is there any threat thereof) which would impair in any
way Investor's ability to enter into and fully perform its commitments and
obligations under this Agreement or the transactions contemplated hereby.
 
 
13

--------------------------------------------------------------------------------

 
 
7.             Use of Proceeds. The Investor acknowledges that the Company will
use the proceeds received from the purchase of the Notes and Warrants for, among
other things, (i) costs and expenses relating to the sale of the Notes and
Warrants to the Investor, (ii) repayment of indebtedness and (iii) general
working capital purposes.
 
8.              Rule 144 Availability; Public Information. At all times during
the period commencing on the six (6) month anniversary of the Closing Date and
ending at such time that all of the Securities can be sold without the
requirement to be in compliance with Rule 144(c)(1) under the 1933 Act and
otherwise without restriction or limitation pursuant to Rule 144 under the 1933
Act, the Company shall use its reasonable best efforts to ensure the
availability of Rule 144 under the 1933 Act to the Investor with regard to the
Conversion Shares and the Warrant Shares (assuming a cashless exercise of the
Warrants), including compliance with Rule 144(c)(1) under the 1933 Act. If, (i)
at any time during the period commencing from the six (6) month anniversary of
the Closing Date and ending on the first anniversary of the Closing Date, the
Company shall fail for any reason to satisfy the current public information
requirement under Rule 144(c) under the 1933 Act (a "Public Information
Failure"), or (ii) the Company shall fail to take such action as is reasonably
requested by the Investor to enable the Investor to sell the Conversion Shares
and the Warrant Shares (assuming a cashless exercise of the Warrants) pursuant
to Rule 144 under the 1933 Act (including, without limitation, delivering all
such legal opinions, consents, certificates, resolutions and instructions to the
Transfer Agent as may be reasonably requested from time to time by the Investor
and otherwise fully cooperate with Investor and Investor's broker to effect such
sale of securities pursuant to Rule 144 under the 1933 Act) (a "Process
Failure"), then, in either case, in addition to the Investor's other available
remedies, the Company shall pay to Investor, in cash, as liquidated damages and
not as a penalty, by reason of any such delay in or reduction of its ability to
sell the Securities, an amount in cash equal to one percent (1.0%) of the
aggregate Purchase Price of the Investor's Securities on the day of a Public
Information Failure or Process Failure, as applicable, and on every thirtieth
(30th) day (pro-rated for periods totaling less than thirty days) thereafter
until (a) in the case of a Process Failure, the date such Process Failure is
cured, or (b) in the case of a Public Information Failure, the earlier of (1)
the date such Public Information Failure is cured and (b) such time that such
public information is no longer required for the Investor to transfer the
Conversion Shares or the Warrant Shares (assuming a cashless exercise of the
Warrants) pursuant to Rule 144 under the 1933 Act. The payments to which the
Investor shall be entitled pursuant to this Section 8 are referred to herein as
"Rule 144 Failure Payments." Rule 144 Failure Payments shall be paid on the
earlier of (i) the last day of the calendar month during which such Rule 144
Failure Payments are incurred and (ii) the third (3rd) Trading Day after the
event or failure giving rise to the Rule 144 Failure Payments is cured.
 
9.              Indemnification. The Company agrees to indemnify, hold harmless,
reimburse and defend the Investor, and its officers, directors, agents,
affiliates, members, managers, control persons, and principal shareholders,
against any claim, cost, expense, liability, obligation, loss or damage
(including reasonable legal fees) of any nature, incurred by or imposed upon the
Investor or any such person which results, arises out of or is based upon (i)
any material misrepresentation by Company or breach of any representation or
warranty by Company in this Agreement or in any exhibits or schedules attached
hereto, or other agreement delivered pursuant hereto; or (ii) after any
applicable notice and/or cure periods, any breach or default in performance by
the Company of any covenant or undertaking to be performed by the Company
hereunder, or any other agreement entered into by the Company and the Investor
relating hereto. Notwithstanding anything herein to the contrary, in no event
shall the Company be liable to the Investor (in the aggregate) for more than the
Purchase Price paid by the Investor.
 
 
14

--------------------------------------------------------------------------------

 
 
10.           Transaction Restrictions. From and after the date hereof and so
long as the Investor or its affiliates holds any Note, neither the Company, nor
any of its affiliates or Subsidiaries, nor any of its or their respective
officers, employees, directors, agents or other representatives, will, without
the prior written consent of the Investor, directly or indirectly, solicit,
accept, enter into, announce, or otherwise cooperate in any way, assist or
participate in, or facilitate or encourage (i) any exchange of any security of
the Company or any of its Subsidiaries for any other security of the Company or
any of its Subsidiaries, (ii) any exchange of any indebtedness or other
securities of the Company or any of its Subsidiaries or (iii) any
reclassification, reorganization or recapitalization of any securities of the
Company or any of its Subsidiaries or any compulsory share exchange pursuant to
which any securities of the Company or any of its Subsidiaries are effectively
converted into or exchanged for other securities, cash or property; provided,
that the Company's officers, employees, affiliates and directors may enter into
any of the transactions described in clauses (i) (iii) above with the Company or
any of its Subsidiaries; provided, further, that the foregoing shall not
prohibit the Company from issuing Common Stock upon the conversion of a
convertible note existing on the date of this agreement or upon the exercise of
a warrant existing on the date of this agreement. Notwithstanding the foregoing,
or anything contained herein to the contrary, neither the Company nor any of its
affiliates or Subsidiaries, nor any of its or their respective officers,
employees, directors, agents or other representatives, will, without the prior
written consent of the Investor (which consent may be withheld, delayed or
conditioned in the Investor's sole discretion), directly or indirectly,
cooperate in any way, assist or participate in, facilitate or encourage any
effort or attempt by any third party to effect any acquisition of securities of
the Company by such third party from an existing holder of such securities in
connection with a proposed exchange of such securities of the Company
(regardless of the exemption from registration under the Securities Act of 1933
relied upon).
 
11.           Miscellaneous
 
11.1         Successors and Assigns. Except as otherwise provided herein, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective successors and assigns of the parties (including
transferees of the Securities). Nothing in this Agreement, express or implied,
is intended to confer upon any party, other than the parties hereto or their
respective successors and assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
 
11.2          Governing Law; Jurisdiction; Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York. The Company
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in New York, NY, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.
 
 
15

--------------------------------------------------------------------------------

 
 
11.3          Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
11.4          Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed telex, facsimile or e-mail if
sent during normal business hours of the recipient; if not, then on the next
Trading Day, (c) five (5) Trading Days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (d) one (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt. All communications shall be
sent to (a) in the case of the Company, to InterCloud Systems, Inc., 1030 Broad
Street, Suite 102, Shrewsbury, NJ, 07702, Telephone Number: (732) 898-6304,
E-mail: dsullivan@intercloudsys.com, Attention: Chief Financial Officer, with a
copy (which shall not constitute notice) to Pryor Cashman LLP, 7 Times Square,
New York, NY 10036, Telephone Number: (212) 326-0820, Fax: (212) 798-0319,
Attention: M. Ali Panjwani, Esq., or (b) in the case of the Investor, to 31
Group, LLC, c/o Magna Group, 5 Hanover Square, New York, NY 10004, Telephone
Number: (347) 491-4240, Fax: (646) 737­9948, Attention: Marc Manuel, with a copy
(which shall not constitute notice) to Robinson Brog Leinwand Green Genovese &
Gluck PC, 875 3rd Avenue — 9th Floor, New York, NY 10022, Telephone Number:
(212) 603-6300, Fax: (212) 956-2164, Attention: David E. Danovitch, Esq.
 
11.5         Finder's Fees. Except for fees that may be payable to Aegis Capital
Corp., each party represents that it neither is nor will be obligated for any
finders' fee or commission in connection with this transaction. The Company
shall indemnify and hold harmless each Investor from any liability for any
commission or compensation in the nature of a finders' fee (and the costs and
expenses of defending against such liability or asserted liability) for which
the Company or any of its officers, employees or representatives is responsible.
 
11.6          Amendments and Waivers. No provision of this Agreement may be
amended other than by a written instrument signed by both parties hereto. No
provision of this Agreement may be waived other than in a written instrument
signed by the party against whom enforcement of such waiver is sought. No
failure or delay in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercises thereof
or of any other right, power or privilege.
 
 
16

--------------------------------------------------------------------------------

 
 
11.7         Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.
 
11.8         Entire Agreement. This Agreement and the documents referred to
herein constitute the entire agreement among the parties and no party shall be
liable or bound to any other party in any manner by any warranties,
representations or covenants except as specifically set forth herein or therein.
 
11.9         Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
11.10        Interpretation. Unless the context of this Agreement clearly
requires otherwise, (a) references to the plural include the singular, the
singular the plural, the part the whole, (b) references to any gender include
all genders, (c) "including" has the inclusive meaning frequently identified
with the phrase "but not limited to" and (d) references to "hereunder" or
"herein" relate to this Agreement.
 
11.11       Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the Investor
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.
 
11.12       Fees and Expenses. Each party shall bear its own fees and expenses
related to the transactions contemplated by the Transaction Documents; provided,
however, that (i) $25,000 (less $10,000 heretofore paid by the Company to the
Investor) shall be withheld by the Investor from its Purchase Price at the
Closing as a non-accountable and non-refundable document preparation fee (the
"Document Preparation Fee") in connection with the preparation, negotiation,
execution and delivery of the Transaction Documents and legal due diligence of
the Company, and shall be paid directly to the Investor's counsel on the Closing
Date by wire transfer of immediately available funds. For the avoidance of
doubt, the Document Preparation Fee (and any portion thereof) shall be
non-refundable when paid. The Company shall pay all transfer agent fees
(including, without limitation, any fees required for same-day processing of any
instruction letter delivered by the Company and any conversion or exercise
notice delivered by Investor), stamp taxes and other taxes and duties levied in
connection with the delivery of any Securities to the Investor.
 
11.13       No Integration. Neither the Company, nor any of its affiliates, nor
any person acting on behalf of the Company or such affiliate, will sell, offer
for sale, or solicit offers to buy or otherwise negotiate with respect to any
security (as defined in the Securities Act of 1933) which will be integrated
with the sale of the Securities in a manner which would require the registration
of the Securities under the Securities Act of 1933, or require stockholder
approval, under the rules and regulations of the Trading Market for the Common
Stock. The Company will take all action that is appropriate or necessary to
assure that its offerings of other securities will not be integrated for
purposes of the Securities Act of 1933 or the rules and regulations of the
Trading Market, with the issuance of Securities contemplated herein.
 
 
17

--------------------------------------------------------------------------------

 
 
11.14        No Frustration. From and after the date hereof and so long as the
Investor or its affiliates holds any Note, neither the Company nor any of its
affiliates or Subsidiaries, nor any of its or their respective officers,
employees, directors, agents or other representatives, will, without the prior
written consent of the Investor (which consent may be withheld, delayed or
conditioned in the Investor's sole discretion), effect, enter into, announce or
recommend to its stockholders any agreement, plan, arrangement or transaction
(or issue, amend or waive any security) that would or would reasonably be
expected to (i) constitute or involve a Variable Rate Transaction; provided that
the Company's officers, employees, affiliates and directors may enter into
Variable Rate Transactions with the Company, or (ii) restrict, delay, conflict
with or impair the ability or right of the Company to timely perform its
obligations under the Transaction Documents, including, without limitation, the
obligation of the Company to timely deliver shares of Common Stock to the
Investor or its affiliates in accordance with the terms set forth in the
Transaction Documents.
 
12.           Additional Defined Terms. In addition to the terms defined
elsewhere in this Agreement, the Notes, the Warrants the following terms have
the meanings set forth in this Section 12:
 
12.1         "1934 Act" means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.
 
12.2         "Commission" means the United States Securities and Exchange
Commission.
 
12.3         "Common Stock Equivalents" means any securities of the Company or
the Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any Convertible Security, Option or
other instrument that is at any time convertible into or exercisable or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.
 
12.4         "Liens" means a lien, charge pledge, security interest,
encumbrance, right of first refusal, preemptive right or other restriction.
 
12.5         "Material Adverse Effect" means (i) a material adverse effect on
the legality, validity or enforceability of any Transaction Document, (ii) a
material adverse effect on the results of operations, assets, business,
prospects or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company's ability to perform in any material respect on a timely basis its
obligations under any Transaction Document.
 
 
18

--------------------------------------------------------------------------------

 
 
12.6         "Short Sales" shall mean "short sales" as defined in Rule 200
promulgated under Regulation SHO under the 1934 Act.
 
12.7         "Subsidiary" shall mean any corporation or other entity of which at
least a majority of the securities or other ownership interest having ordinary
voting power for the election of directors or other persons performing similar
functions are at the time owned directly or indirectly by the Company and/or any
of its other Subsidiaries.
 
12.1         "Trading Day" means any day on which the Common Stock is traded on
the Trading Market, provided that "Trading Day" shall not include any day on
which the Common Stock is scheduled to trade on the Trading Market for less than
4.5 hours or any day that the Common Stock is suspended from trading during the
final hour of trading on the Trading Market (or if the Trading Market does not
designate in advance the closing time of trading on the Trading Market, then
during the hour ending at 4:00:00 p.m., New York City time) unless such day is
otherwise designated as a Trading Day in writing by the Investor.
 
12.2         "Trading Market" means any of the following markets or exchanges on
which the Common Stock is listed or quoted for trading on the date in question:
the OTC Bulletin Board, The NASDAQ Global Market, The NASDAQ Global Select
Market, The NASDAQ Capital Market, the New York Stock Exchange, NYSE Arca, the
NYSE MKT, or the OTCQX Marketplace or the OTCQB Marketplace operated by OTC
Markets Group Inc. (or any successor to any of the foregoing).
 
12.3         "Variable Rate Transaction" means a transaction in which the
Company (i) issues or sells any debt or equity securities that are convertible
into, exchangeable or exercisable for, or include the right to receive,
additional shares of Common Stock either (A) at a conversion price, exercise
price or exchange rate or other price that is based upon, and/or varies with,
the trading prices of or quotations for the shares of Common Stock at any time
after the initial issuance of such debt or equity securities or (B) with a
conversion, exercise or exchange price that is subject to being reset at some
future date after the initial issuance of such debt or equity security or upon
the occurrence of specified or contingent events directly or indirectly related
to the business of the Company or the market for the Common Stock or (ii) enters
into any agreement, including, but not limited to, an equity line of credit,
whereby the Company may issue securities at a future determined price.
 
12.4         "VWAP" means the volume weighted average price (the aggregate sales
price of all trades of Common Stock during a Trading Day divided by the total
number of shares of Common Stock traded during such Trading Day) of the Common
Stock during a Trading Day as reported by Bloomberg L.P. using the AQR function.
 
[SIGNATURES ON THE FOLLOWING PAGE]
 
 
19

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.



 
THE COMPANY
 
 
INTERCLOUD SYSTEMS, INC.
       
By:
/s/ Lawrence Sands
   
Name: Lawrence Sands
   
Title:   SVP

 
 
20

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.



 
THE INVESTOR:
 
 
31 GROUP, LLC
       
By:
/s/ Joshua Sason
   
Name: Joshua Sason
   
Title:   Managing Member

 
 
21

--------------------------------------------------------------------------------

 
 
Schedule I


(1)
 
(2)
 
(3)
 
(4)
             
Investor
 
Address and Facsimile Number
 
Original Principal Amount of Notes
 
Number of Warrant Shares
             
31 Group, LLC
 
c/o Magna Group
5 Hanover Square
New York, NY 10004
Tel: (347) 491-4240
Fax: (646) 737-9948
Attention: Marc Manuel
 
$1,500,000
 
58,870
                 
with a copy (which shall not constitute notice) to
                         
Robinson Brog Leinwand Green
Genovese & Gluck PC
875 3rd Avenue — 9th Floor
New York, NY 10022
Tel: (212) 603-6300
Fax: (212) 956-2164
Attention: David E. Danovitch, Esq.
       



 
22

--------------------------------------------------------------------------------

 
 
Exhibit A
 
 
23

--------------------------------------------------------------------------------

 


Exhibit B
 
 
24

--------------------------------------------------------------------------------

 


Exhibit C
 
 
25

--------------------------------------------------------------------------------

 


Exhibit D
 
 
26

--------------------------------------------------------------------------------

 


Exhibit E
 
 
27 

--------------------------------------------------------------------------------








